DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.
Applicant’s election without traverse of claims 15-27 in the reply filed on 01/11/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "application surface" in lines 6, 10, and 11.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "application surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "application surface" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igaki (US 7,652,228).
Regarding claim 15, Igaki discloses the method of applying heat to a target area, comprising the steps of: a. providing a canister formed to contain an exothermic chemical, said canister formed of a heat conductive material, said canister having an exterior forming an application tip (view figure 3, the canister is considered to be a 
Regarding claim 16, Igaki discloses the method of Claim 15, wherein in step "a" there is provided the step of shaping said application tip to engage said application surface (the sheet can be molded to fit or cover various locations of the body; column 11, line 60- column 12, line 17).  
Regarding claim 18, Igaki discloses the method of Claim 16, wherein in step "c" there is further provided the step of providing a pre-measured amount of catalyst fluid into said canister (column 7, lines 1-13).  
-21-Regarding claim 19, Igaki discloses the method of Claim 18, wherein in step "c" said pre-measured amount of catalyst fluid is poured into an opening of said canister (a pre-measure amount of fluid is poured into an opening during manufacture; column 7, lines 1-13).  
Regarding claim 20, Igaki discloses the method of Claim 18, wherein in step "a" said opening of said canister has a fluid permeable membrane associated with said opening and formed to contain said pouch, said opening has an edge, and wherein said membrane is spaced from said edge so as to provide a pre-measured volume for placement of fluid catalyst therein for activation of said exothermic material in said bag (column 7, line 65-colimn 8, line 4).
Regarding claim 22, Igaki discloses the method of Claim 18, wherein in step "a" said canister has formed therein first membrane, and in step "c" said first membrane is utilized to separate catalyst fluid from said exothermic material (view figure 3; column 7, line 65-colimn 8, line 47).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki (US 7,652,228) in view of Sato (US 4,282,005).
Regarding claim 23, Igaki discloses the method of Claim 22, but fails to disclose wherein step "d" further comprises the step "dl" of rupturing said first membrane to facilitate the flow of catalyst fluid to said exothermic material, initiating said exothermic reaction.  However, Sato discloses a body warmer for heating by exothermic heat by mixing an exothermic material with a catalyst fluid by rupturing a first membrane to allow for mixing and enabling the reaction (column 3, lines 26-48). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the body warmer of Sato be used in the belt of Igaki. Doing so allows for a gradual heat of the human body without using potentially toxic materials (see background information of Sato).

Conditionally Allowable Subject Matter
Claims 17, 21, and 24-27 (claims 25-27 are rejected due to their dependency on claim 24 and are not separately objected to) are objected to as being dependent upon a .
The following is a statement of reasons for the indication of allowable subject matter:  While the use of exothermic reactions type devices are known in the art to treat various ailments. Having a method step which specifically denotes its shape and use within the cervix is novel. Additionally the extra steps of dipping into a catalyst fluid and having the extension from a tip area penetrating a membrane are not found in the prior art. The cited references alone or in combination fail disclose the cited method steps and one of ordinary skill would not create the claimed treatment method in the claimed arrangement without the motivation provided by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794